Exhibit 10.49

 

[GENERAL MOLY LETTERHEAD]

 

November 6, 2007

 

Mr. Lee M. Shumway
430 Mountain City Highway, #12
Elko, NY 89801

 

Dear Lee:

 

Congratulations! General Moly is pleased to offer you the position of Director
Business Process/Information Technology.  You will report to me.  The basic
terms of our offer follow.  Your base salary will be $13,750 per month ($165,000
annually), paid semi-monthly.  In addition, you will be eligible for an annual
bonus target of 25% of base pay based on the Company’s determination of your
achievement of assigned objectives.

 

Assuming you choose to accept our offer, we would like to set a tentative start
date of December 3, 2007.

 

You will be granted options to purchase 100,000 shares of Common Stock in the
Company effective the date of your employment.  Shares will vest 50% each on the
first and second anniversary of the grant date.  (You must be an employee of the
Company in order for the options to vest.)  The exercise of options will be in
accordance with a Stock Option Agreement and the Company’s 2006 Equity Incentive
Plan.

 

In the event of a Change of Control of the company (see attached definition),
you will receive two years of salary ($330,000) and vesting and acceleration of
all stock options.

 

You are granted three weeks of vacation per year.  In accordance with current
Company policy, vacation is accrued at the rate of ten (10) hours per month.

 

Your total compensation includes an opportunity to participate in the General
Moly health benefit plans, and others as they become available, subject to the
terms of the applicable plans.

 

Our offer and your employment are contingent upon satisfactory completion of a
background check and drug screen.  As part of your employment paperwork, federal
law requires that we verity your eligibility for employment in the United
States.  You will need to present your original social security card or valid
passport.

 

While we hope that you are with us for a long time, it is important that you
understand that this is dependent upon both you and General Moly continuing to
consider the employment relationship to be of mutual benefit.  Either you or
General Moly may terminate the employment relationship at will at any time.

 

--------------------------------------------------------------------------------


 

I look forward to working with you as a member of our General Moly team.  If you
have any questions regarding this offer, please call me at (303)928-8593.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

David Chaput

 

 

Chief Financial Officer

 

 

 

Accepted:

/s/ Lee M. Shumway

 

Date:

11/7/07

 

--------------------------------------------------------------------------------


 

Lee Shumway
Offer Letter November 6, 2007

 

Change Of Control Definition

 

If your employment is terminated by the Company as a result of a “Change of
Control,” the Company shall pay to you, upon tile effective date of the “Change
of Control” event, two (2) years of your annual salary.  Furthermore, all
granted stock options will vest upon the effective date of the closing of the
Change of Control event.  For the purposes of this obligation a “Change of
Control” shall mean:

 


(1)           THE ACQUISITION BY ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE
MEANING OF SECTION 13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”) OF BENEFICIAL OWNERSHIP (WITHIN
THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 50% OR MORE OF
EITHER (A) THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY (THE
“OUTSTANDING COMPANY COMMON STOCK”) OR (B) THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING VOTING SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”);
PROVIDED, HOWEVER, THAT, FOR PURPOSES OF THIS PARAGRAPH (1), THE FOLLOWING
ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE OF CONTROL: (I) ANY ACQUISITION
DIRECTLY FROM THE COMPANY, (II) ANY ACQUISITION BY THE COMPANY, OR (III) ANY
ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY AFFILIATED COMPANY;


 


(2)           CONSUMMATION OF A REORGANIZATION, MERGER, STATUTORY SHARE EXCHANGE
OR CONSOLIDATION OR SIMILAR CORPORATE TRANSACTION INVOLVING THE COMPANY OR THE
ACQUISITION OF ASSETS OR STOCK OF ANOTHER ENTITY BY THE COMPANY (EACH, A
“BUSINESS COMBINATION”), IN EACH CASE UNLESS, FOLLOWING SUCH BUSINESS
COMBINATION, (A) ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES THAT
WERE THE BENEFICIAL OWNERS OF THE OUTSTANDING COMPANY COMMON STOCK AND THE
OUTSTANDING COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 50% OF THE
THEN-OUTSTANDING SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS, AS THE CASE MAY BE, OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION (INCLUDING, WITHOUT LIMITATION, A CORPORATION THAT, AS A RESULT OF
SUCH TRANSACTION, OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION OF THE OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY
VOTING SECURITIES AS THE CASE MAY BE, AND (B) NO PERSON (EXCLUDING ANY
CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION OR ANY EMPLOYEE BENEFIT
PLAN (OR RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY 50% OR MORE OF,
RESPECTIVELY, THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION, EXCEPT TO THE EXTENT
THAT SUCH OWNERSHIP EXISTED PRIOR TO THE BUSINESS COMBINATION;


 


(3)           A SALE OR DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE OPERATING
ASSETS OF THE COMPANY TO AN UNRELATED PARTY; OR


 


(4)           APPROVAL BY THE SHAREHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 

--------------------------------------------------------------------------------